                     Case 18-21010       Doc 20       Filed 10/18/18   Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Greenbelt Division


In re:
         Keyonna D. Evans                               Chapter 13
          AKA Keyonna Evans                             Case No. 18-21010-LSS
          AKA Keyonna Denise Evans
          AKA Keyonna D. Jackson

     Debtor
_______________________________________


                                OBJECTION TO CONFIRMATION


Federal National Mortgage Association ("Fannie Mae"), creditor c/o Seterus, Inc. by its

undersigned attorneys, Orlans PC, hereby objects to the confirmation of the Chapter 13 plan filed

by the Debtor Keyonna D. Evans (“Debtor”), and as grounds therefore states as follows:

1.        On or about March 14, 2012, Keyonna D. Evans and John D. Evans (collectively the

          “Obligors”) executed and delivered to Ally Bank a promissory note (the “Note”) in the

          amount of TWO HUNDRED NINETY-SIX THOUSAND THREE HUNDRED FIFTEEN

          DOLLARS AND NO CENTS ($296,315.00), plus interest at the fixed rate of 4.375% per

          annum, to be paid over thirty (30) years.

2.        Keyonna D. Evans and John D. Evans executed a mortgage to Ally Bank dated March 14,

          2012. The Mortgage is a first mortgage on real property owned by the Debtor known and

          numbered as 10 Monarch Vista Court, Germantown, MD 20874.

3.        The Mortgage is materially in default.

     4. The Debtor’s Chapter 13 Plan proposes to pay post-petition monthly mortgage payments

          of $525.00 directly to Federal National Mortgage Association ("Fannie Mae"), creditor c/o

          Seterus, Inc. and a pre-petition arrearage of $17,225.04.
                    Case 18-21010       Doc 20     Filed 10/18/18       Page 2 of 3



 5.     The Debtor’s Chapter 13 Plan understates the pre-petition arrearage and fails to propose a

        reasonable length of time to cure the pre-petition arrearage.

 6.     The mortgage is non-modifiable pursuant to 11 U.S.C. §1322(b)(2).

 7.     As of August 20, 2018, the pre-petition arrearage was $18,880.88.

 8.     That Debtor’s Chapter 13 Plan appears under-funded to cure the pre-petition arrearage

        within a reasonable length of time.

9.      Depending upon any additional facts learned before the hearing on confirmation, Federal

        National Mortgage Association ("Fannie Mae"), creditor c/o Seterus, Inc. reserves the

        right to assert that the Plan was not proposed in good faith pursuant to 11 U.S.C. §

        1325(a)(3).

        WHEREFORE, Federal National Mortgage Association ("Fannie Mae"), creditor c/o

 Seterus, Inc., by and through its attorneys prays that Confirmation be denied, and the case be

 dismissed, or in the alternative, Creditor prays that this Chapter 13 be converted to a Chapter 7

 pursuant to 11 U.S.C. §1307(c).


 Date: _October 18, 2018__________

                                               Respectfully submitted,

                                                  /s/ Namrata Loomba
                                               Kathryn Smits, Bar #13912
                                               Namrata Loomba, Bar #20053
                                               Orlans PC
                                               PO Box 2548
                                               Leesburg, VA 20177
                                               (703)777-7101
                                               Attorneys for Federal National Mortgage
                                               Association ("Fannie Mae"), creditor c/o Seterus,
                                               Inc.
                                               ksmits@orlans.com
                                               nloomba@orlans.com
                   Case 18-21010        Doc 20     Filed 10/18/18     Page 3 of 3



                                   CERTIFICATE OF SERVICE

       The undersigned states that on October 18, 2018, copies of the foregoing Objection to
Confirmation were filed with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

Timothy P. Branigan
9891 Broken Land Parkway, Suite 301
Columbia, MD 21046
cmecf@chapter13maryland.com
Bankruptcy Trustee

Terence Brian Garvey
839C Quince Orchard Boulevard
Gaithersburg, MD 20878
tgarveylaw@comcast.net
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Objection to Confirmation to the following non-ECF participants:

Keyonna D. Evans
10 Monarch Vista Court
Germantown, MD 20874
Debtor

                                                      /s/ Namrata Loomba
                                                Kathryn Smits, Esquire
                                                Namrata Loomba, Esquire
